Gileillan, C. J.
The motion to vacate the judgment was properly denied. No one can read the letter from defendant to Peck without understanding it as a request to defend the action, and as authorizing him to do what in his judgment, as an attorney, might be necessary to that end. It gave him authority to enter an appearance. The letter was not a privileged communication. It is only a communication made because of, and in the course of, the confidential relation of client and attorney, which is privileged. A mere request by one to an attorney to become and act as his attorney, is not made because of such relation, but for-, the purpose of creating it. The fact of the retainer or employment may be proved by the attorney, although any communication beyond that, though made at the same time, may not be.
Order affirmed.